Exhibit 12.1 James River Coal Company Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Successor Predecessor Twelve Twelve Twelve Twelve Months Months Months Eight Months Four Months Months Ended Ended Ended Ended Ended Ended December31, December 31, December 31, December 31, April 30, December 31, 2007 2006 2005 2004 2004 2003 Earnings: Income (loss) before income taxes $ (71,859 ) $ (53,320 ) $ (26,621 ) $ 2,767 $ 107,989 $ (59,652 ) Fixed Charges 22,757 17,751 13,316 5,918 678 18,745 Total Earnings (49,102 ) (35,569 ) (13,305 ) 8,685 108,667 (40,907 ) Fixed Charges: Interest expense, including amortization of debt issue costs 19,764 16,782 12,892 5,733 567 18,536 Estimated interest factor of rental expense 2,993 969 424 185 111 209 Total fixed charges 22,757 17,751 13,316 5,918 678 18,745 Preferred dividends — 340 Total fixed charges and Preferred dividends $ 22,757 $ 17,751 $ 13,316 $ 5,918 $ 678 $ 19,085 Ratio of earnings to fixed charges and preferred dividends — — — 1.5 160.3 — Deficiency of earnings to fixed charges and preferred dividends $ 71,859 $ 53,320 $ 26,621 — — $ 59,992
